Per Curiam.
Plaintiffs appeal from a directed verdict of no cause for action in this slip and fall ease. Plaintiff Harriet Van Acker was a tuition-paying student in defendant’s beauty school.
A review of the trial transcript convinces this Court that a question of fact was presented on the alleged negligence of defendant in failing to maintain the premises in a reasonably safe condition for plaintiff, an invitee.
Reversed and remanded for trial. Plaintiffs may recover costs.
T. G-. Kavanagh, P. J., and Quinn and Miller, JJ., concurred.